Citation Nr: 0014212	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  98-03 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an assignment of a disability evaluation 
higher than 10 percent for cervical disc disease.

2.  Entitlement to service connection for chronic stomach 
disorder, to include gastroesophageal reflux disease and 
esophagitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1984 to July 1988 
and from July 1989 to January 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
cervical disc disease assigning a 10 percent evaluation 
effective January 18, 1997, and denied service connection for 
chronic stomach condition, to include gastroesophageal reflux 
disease and esophagitis.


FINDINGS OF FACT

1.  The veteran's service-connected cervical disc disease is 
manifested by no more than slight limitation of motion or 
painful motion, and is not productive of more than mild 
intervertebral disc syndrome.  

2.  A chronic stomach disorder, symptomatic esophageal 
reflux, began during military service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
cervical disc disease have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4, §§ 4.7, 4.40, 4.45, 4.71a, and 
Diagnostic Codes 5290, 5293 (1999).

2.  A chronic stomach disorder was incurred during service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Assignment of a higher evaluation for cervical disc 
disease

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for a higher evaluation 
is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).  The Board finds that all 
relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of the issue has 
been obtained.  No additional action is necessary to meet the 
duty to assist the veteran.  38 U.S.C.A. § 5107(a).  
Moreover, since the present appeal arises from an initial 
rating decision which established service connection and 
assigned the initial disability evaluation, it is not the 
present level of disability which is of primary importance, 
but rather the entire rating period is to be considered to 
ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119, 127 (1999).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The veteran contends that his cervical disc disease is more 
severe than contemplated by the 10 percent evaluation.  On a 
VA examination in July 1997, he reported some neck and some 
upper back pain.  He reported an aircraft accident in 1994.  
A MRI found a possibility of a herniated disc at C5-C6 
levels.  Since that time he had some chronic pain, ache, 
soreness, tenderness with flare-up, and on heavy use he 
described some pain and soreness radiating into the right arm 
and hand and he may get some paresthesias with this.  He hand 
not had surgery, and no brace or cane had been needed.  The 
current medications were Motrin and Flexeril.  He was able to 
do his normal job but at the time of the examination was 
unemployed.  He indicated that he could do normal daily 
activities.  

The examination showed a little bit of tenderness and 
soreness over the spinous process, a little bit over the 
paraspinous musculature, but no spasms.  He could rotate his 
neck to 50 degrees to the right and left, flex and extend to 
30 degrees.  Neurologically no abnormalities were noted.  He 
had some pain and tenderness going down between the shoulders 
over the dorsal spine.  He could forward flex his back to 80 
degrees, extend, bend and rotate to 30 degrees.  There was no 
pain with back motion and only a slight amount of pain with 
neck motion.  X-ray revealed mild to moderate diffuse bulging 
at multiple levels with no evidence of herniation or spinal 
stenosis.  The intervertebral foramina appeared to be normal 
with no evidence of stenosis.

A VA outpatient treatment report dated March 1998 shows 
complaints of pain from the neck down to the mid back.  The 
veteran reported occasional right radicular symptoms and he 
was provided medication.

The veteran failed to report to a scheduled VA examination in 
May 1998.  He was sent a letter in October 1998 asking 
whether he was willing to report for a VA examination.  No 
reply to the request was received.  

A letter from the United States Postal Service dated November 
1997 indicates that the veteran was found unsuitable for the 
position of mail carrier because he could not lift more than 
40 lbs. or carry more than 30 lbs. on a regular basis.  

The veteran's service-connected cervical disc disease has 
been rated by the RO under Diagnostic Codes 5290 (limitation 
of motion of the cervical spine) and 5293 (intervertebral 
disc syndrome).  Under Diagnostic Code 5290, limitation of 
motion of the cervical spine of a slight nature warrants a 10 
percent evaluation.  A moderate limitation of motion 
corresponds to a 20 percent evaluation.  Limitation of motion 
of a severe nature warrants a 30 percent evaluation.  
Diagnostic Code 5293 provides a 10 percent evaluation for 
mild intervertebral disc syndrome.  A 20 percent disability 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent disability 
evaluation is warranted for severe intervertebral disc 
syndrome involving recurring attacks, with intermittent 
relief.  

Because the nerve defects and resulting pain associated with 
nerve injury may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae, the evaluation of 
intervertebral disc syndrome under DC 5293 involves loss of 
range of motion.  Therefore, a veteran may be evaluated under 
either DC 5290 or DC 5293, but he would not be entitled to 
rating under both codes.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); VAOPGCPREC 36-97, 63 Fed. Reg. 31262 (1998).  Also, 
38 C.F.R. § 4.40  and § 4.45 must be considered under DC 5293 
and 5290.  Section 4.40 allows for consideration of 
functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion 
measurements, and § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim for an evaluation in excess of 10 
percent for the veteran's cervical disc disease.  The 
evidence does not show moderate limitation of motion of the 
cervical spine or moderate recurring attacks due to disc 
syndrome.  The July 1997 VA examination showed no evidence of 
muscle spasm, neurological abnormalities, weakness or 
atrophy, with only a slight amount of pain with neck motion.  
Such pain would reasonably be encompassed in this case within 
the 10 percent rating contemplated for limitation of range of 
motion.  The Board concludes that the current rating 
adequately compensates the veteran for the demonstrated level 
of functional impairment.  The preponderance of the evidence 
is against a higher evaluation under DC 5290 or 5293, taking 
into consideration §§ 4.40 and 4.45, and the equipoise rule 
is not for application.  38 U.S.C.A. § 5107(b).  

Also, the Board does not find such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  Although the veteran has apparently 
been disqualified for employment with the postal service 
letter carrier due to the strenuous lifting requirements of 
that particular position, the medical evidence does not 
confirm that his service-connected cervical disability would 
otherwise restrict him from less rigorous employment 
activities.  He was reportedly able to do a normal job and 
normal daily activities when examined by VA in July 1997.  
Accordingly, the Board does not find evidence of an unusual 
disability picture with marked interference with employment 
or frequent periods of hospitalization so as to render 
impractical the application of the regular rating schedule 
standards.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash, 8 Vet. App. at 227.

II.  Service connection for a chronic stomach disorder

As a preliminary matter, the Board finds that the veteran's 
service connection claim is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1998).  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim which is plausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to that claim and that all relevant 
facts have been properly and sufficiently developed.

The veteran claims service connection for chronic stomach 
condition, to include gastroesophageal reflux disease and 
esophagitis.  Service medical records show that he was seen 
in November 1993 for complaints of epigastric pain, worse 
after meals.  The assessment was gastroesophageal reflux 
disease versus gastritis.  An upper gastrointestinal series 
in December 1993 showed no evidence of gastroesophageal 
reflux, ulcers, or any other gastrointestinal abnormality.  
The veteran had an upper GI examination in 1994, which 
indicated no abnormal spasm or gastroesophageal reflux.  In 
November 1995, the veteran was seen with complaints of left 
sided chest pain and the assessment was chest pain possibly 
secondary to reflux.  Zantac was prescribed.  A November 1995 
report indicated that the veteran's symptoms had improved 
after taking Zantac.  The impression was reflux esophagitis.	

An examination in May 1996 noted by history that after the 
veteran stopped taking Zantac his chest pain had returned.  
He denied significant heartburn or dysphagia.  The impression 
was a question of gastroesophageal reflux disease.  An 
esophagogastroduodenoscopy in May 1996 was negative and the 
report stated that there was no endoscopic evidence of 
esophagitis or gastroesophageal reflux disease.  A flight 
physical dated July 1996 noted a normal 
esophagogastroduodenoscopy, stable, asymptomatic.  The flight 
physical report dated September 1996 noted esophagitis with 
use of medication and was considered permanent.  The 
veteran's separation examination in December 1996 noted the 
endoscopy was negative for gastroesophageal reflux disease 
and also noted that the veteran needed Zantac for epigastric 
pain. 

At a VA examination in July 1997 the veteran complained of 
substernal burning sensation three to four times a week, the 
burning generally occurred at night, and took Zantac for 
relief.  He did not complain of vomiting and on examination 
his abdomen was soft and supple, no tenderness was elicited, 
and bowel sounds were active.  The examiner diagnosed 
gastroesophageal reflux disease.  No diagnostic tests were 
conducted.

In an attempt to help determine whether the record was 
sufficient to support a current diagnosis of gastroesophageal 
reflux disease or other chronic stomach disease related to 
the veteran's reported symptoms, the Board in January 2000, 
requested an opinion from a VA medical specialist.  The 
request was directed to the VA Medical Center in West 
Haven/Newington, Connecticut in accordance with Veterans 
Health Administration (VHA) Directive 10-95-040 dated April 
17, 1995, and pursuant to 38 U.S.C.A. §§ 5107(a), 7109 (West 
1991) and 38 C.F.R. § 20.901 (1999).  In a response dated 
January 2000, a VA gastroenterologist, Fred. S. Gorelick, 
M.D., opined from review of the claims folder that from the 
evidence did not support the diagnosis of esophagitis, and 
there was no proof that the veteran had an inflammatory 
process.  However, he noted that the history was quite 
consistent with symptomatic esophageal reflux.  Dr. Gorelick 
explained that patients could have symptoms from gastric 
contents entering the esophagus pathologically without having 
overt esophageal inflammation.  He concluded, in essence, 
that he was satisfied that the evidence supported a diagnosis 
of symptomatic gastroesophageal reflux in view of the normal 
endoscopy and consistent response of H2 antagonists.  Further 
evidence to prove the diagnosis would be require esophageal 
pH monitoring for 24 hours. 

Although all diagnostic studies have been negative for 
gastroesophageal reflux disease, and Dr. Gorelick has 
provided persuasive rationale that the record does not 
support a diagnosis of esophagitis, the Board concurs with 
the opinion of Dr. Gorelick that the diagnosis of symptomatic 
gastroesophageal reflux disease is reasonably supported by 
the record.  Such a disorder is consistent with a chronic 
stomach condition claimed by the veteran and there is no 
evidence contrary to such a disorder.  Under the 
circumstances, service connection for a chronic stomach 
condition, symptomatic gastroesophageal reflux, is warranted 
and to this extent the appeal is granted.  


ORDER

Entitlement to an assignment of a disability evaluation 
higher than 10 percent for cervical disc disease is denied.

Entitlement to service connection for chronic stomach 
condition is granted.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 

